                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


   Malibu Media,LLC,

                          Plaintiff,


                                                             Case No. l:19-cv-519(LO/TCB)
   John Doe,etai.

                           Defendants.


                                             ORDER

       This matter comes before the Court on the Report and Recommendation (R«&;R)of United

States Magistrate Judge Theresa C. Buchanan, dated December 9,2019, Dkt. 31, on Plaintiffs

Motion for Entry of Default Judgment Against Defendant Bob Rhyne a/k/a Robert Rhyne, Dkt.

25. The defendant did not object to the R&R. Having reviewed the pleadings and the record this

Court finds good cause to ADOPT the findings, conclusions, and recommendation of the R&R.

       Accordingly, for the reasons stated by Judge Buchanan and for good cause shown.

Plaintiffs Motion for Default Judgment Against Defendant Bob Rhyne a/k/a Robert Rhyne is

GRANTED. Default judgment shall enter in favor of Plaintiff Malibu Media, LLC,and against

Defendant Bob Rhyne, in the total amount of$6,545.00, comprised of$6,000.00 in statutory

damages and $545.00 in costs. It is further ORDERED that:

       (1)Defendant Bob Rhyne is permanently enjoined from infringing in any way on
Plaintiffs copyrighted works by any method, distributing the works, or making the works

available for distribution to the public (except pursuant to a lawful license or with express

authority from PlaintilT), and
